





AMENDMENT NO. 13 TO CREDIT AGREEMENT


THIS    AMENDMENT    NO.    13    TO    CREDIT    AGREEMENT (this "Amendment")
is entered into as of July 9, 2019, by and among the Lenders identified on the
signature pages hereof (such Lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
"Lender" and collectively as the "Lenders"), WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company, as administrative agent for the Lenders (in
such capacity, "Agent"), REG SERVICES GROUP, LLC, an Iowa limited liability
company ("REG Services"), and REG MARKETING & LOGISTICS GROUP, LLC, an Iowa
limited liability company ("REG Marketing"; together REG Services and REG
Marketing are each referred to herein as a "Borrower", and jointly and severally
as the "Borrowers").


WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Credit
Agreement dated as of December 23, 2011, as amended by that certain Amendment
No. 1 to Credit Agreement dated as of January 31, 2012, that certain Amendment
No. 2 to Credit Agreement dated as of February 29, 2012, that certain Waiver and
Amendment No. 3 to Credit Agreement dated as of May 1, 2012, that certain
Amendment No. 4 to Credit Agreement dated as of January 9, 2013, that certain
Amendment No. 5 to Credit Agreement dated as of August 9, 2013, that certain
Amendment No. 6 to Credit Agreement dated as of December 23, 2013, that certain
Amendment No. 7 to Credit Agreement dated as of May 19, 2014, that certain
Amendment No. 8 to Credit Agreement and Waiver dated as of February 20, 2015,
that certain Amendment No. 9 to Credit Agreement dated as of July 16, 2015, that
certain Amendment No. 10 to Credit Agreement dated as of December 8, 2015, that
certain Joinder and Amendment No. 11 to Credit Agreement dated as of September
30, 2016, and that certain Amendment No. 12 to Credit Agreement dated as of
December 22, 2017 (as further amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"); and


WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Credit Agreement
in certain respects;


NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:


1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.


2.Amendments to Credit Agreement: Subject to the satisfaction of the conditions
set forth in Section 5 below, and in reliance upon the representations and
warranties of Borrowers set forth in Section 6 below, the Credit Agreement is
hereby amended as follows:


(a)The definition of "Maximum Revolver Amount" set forth in Schedule 1.1 to the
Credit Agreement is hereby amended and restated in its entirety as follows:


"Maximum Revolver Amount" means $150,000,000, provided, however, that, during
the Specified 2019 Period only, (a) if Administrative Borrower elects in its
sole discretion to deliver a Commitment Increase Notice, then commencing one
Business Day after receipt by Agent of such Commitment Increase Notice, such
amount shall be $175,000,000 and (b) if a Blender’s Tax Credit Event occurs and


1

--------------------------------------------------------------------------------





Administrative Borrower elects in its sole discretion to deliver a BTC
Commitment Increase Notice, then commencing one Business Day after receipt by
Agent of such BTC Commitment Increase Notice, such amount shall be $200,000,000,
in each case as decreased by the amount of reductions in the Revolver
Commitments made in accordance with Section 2.4(c) of the Agreement or as
increased by the amount of any Increase made in accordance with Section 2.15.


(b)Clause (a) of the definition of "Borrowing Base" set forth in Schedule 1.1 to
the Credit Agreement is hereby amended and restated in its entirety as follows:


(a)    the sum of (i) 85% of the amount of Eligible Billed Accounts, (ii) the
lesser of $15,000,000 and 85% of Eligible Blender's Credit Accounts, provided
that, if a Blender’s Tax Credit Event occurs during the Specified 2019 Period,
such amount under this clause (ii), solely during the Specified 2019 Period,
shall be the lesser of $50,000,000 and 85% of Eligible Blender's Credit
Accounts, and (iii) the lesser of $10,000,000 and 85% of Eligible Unbilled
Accounts, less (iv) the amount, if any, of the Dilution Reserve, plus


(c)Schedule 1.1 to the Credit Agreement is hereby amended by adding, in their
appropriate alphabetical order, the following defined terms as follows:


"Blender's Tax Credit Event" means a "biodiesel mixture credit" that provides
substantially equivalent economic benefit to a Borrower as the "biodiesel
mixture credit" previously provided for by section 6426 of the Internal Revenue
Code of 1986, as amended prior its expiration prior to the Thirteenth Amendment
Effective Date (the "Prior Blender's Credit") is signed into law so as to apply,
or the Prior Blender's Credit is reinstated effective, retroactively in 2018
and/or 2019. A substantially equivalent credit could include a federal
producer’s tax credit or a multi-year incentive.


“BTC Commitment Increase Notice” means a notice delivered by Administrative
Borrower pursuant to clause (b) of the proviso in the definition of “Maximum
Revolver Amount” which increases the Maximum Revolver Amount to $200,000,000.


“Commitment Increase Notice” means a notice delivered by Administrative Borrower
pursuant to clause (a) of the proviso in the definition of “Maximum Revolver
Amount” which increases the Maximum Revolver Amount to $175,000,000.


"Specified 2019 Period" means the period commencing on the Thirteenth Amendment
Effective Date through and including October 31, 2019.


"Thirteenth Amendment Effective Date" means July 9, 2019.


(d)Section 2.10 of the Credit Agreement is hereby amended by adding the
following clause (d) to the end of such section as follows:


(d)    for the ratable account of those Lenders with Revolver Commitments,
concurrent with the delivery, if any, of a BTC Commitment Increase Notice, a
non-refundable fee equal to $12,500 which shall be fully earned on the date of
such delivery, if any.


2

--------------------------------------------------------------------------------







(e)Schedule C-1 of the Credit Agreement is hereby amended and restated in its
entirety as Schedule C-1 attached hereto.


3.Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.


4.Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of Borrowers, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other Loan Document. Each Borrower hereby agrees that this Amendment in
no way acts as a release or relinquishment of the Liens and rights securing
payments of the Obligations. The Liens and rights securing payment of the
Obligations are hereby ratified and confirmed by each Borrower in all respects.


5.
Conditions to Effectiveness.



(a) This Amendment shall become effective upon the satisfaction of each of the
following conditions precedent, each in form and substance acceptable to Agent:


(i)Agent shall have received a fully executed copy of this Amendment in form and
substance acceptable to Agent, together with such other documents, agreements,
opinions and instruments as Agent may require or reasonably request, as set
forth on that certain checklist separately provided to the Borrowers;


(ii)Borrowers shall have paid the Amendment Fee (as defined below) and all other
fees to Agent and the Lenders required under the Loan Documents; and


(iii)No Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment.


6.Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, Borrowers hereby jointly and severally represent and
warrant to Agent and Lenders that, after giving effect to this Amendment:


(a)All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, in each case as if then made,
other than representations and warranties that expressly relate solely to an
earlier date;


(b)No Default or Event of Default has occurred and is continuing; and


(c)This Amendment and the Credit Agreement, as modified hereby, constitute
legal, valid and binding obligations of each Borrower and are enforceable
against each Borrower in accordance with their respective terms.


3

--------------------------------------------------------------------------------







7.
Miscellaneous.



(a)Amendment Fee. Borrowers shall pay to Agent, for the ratable account of
Lenders with Revolver Commitments, a non-refundable amendment fee equal to
$12,500 (the "Amendment Fee") which shall be fully earned and payable on the
date hereof.


(b)Expenses. Borrowers jointly and severally agree to pay on demand all Lender
Group Expenses of Agent (including, without limitation, the fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided herein shall
survive any termination of this Amendment and the Credit Agreement as modified
hereby.


(c)Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of California. The choice of law and venue, jury
trial waiver and California judicial reference provisions set forth in Section
12 of the Credit Agreement are incorporated herein by reference and shall apply
in all respects to this Amendment.


(d)Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by facsimile or other
electronic delivery shall be equally effective as delivery of an original
executed counterpart of this Amendment.


8.
Release.



(a)In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Borrower and each other Loan Party (by its
execution and delivery of the attached Consent and Reaffirmation), on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any such Loan Party or any of
their respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
in relation to, or in any way in connection with any of the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto
which arises at any time on or prior to the day and date of this Amendment.


(b)Each Borrower and each other Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation) warrants, represents and agrees that it is
fully aware of California


4

--------------------------------------------------------------------------------





Civil Code Section 1542, which provides as follows:


SEC. 1542. GENERAL RELEASE. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.


Each Borrower and each other Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation) hereby expressly waives the provisions of
California Civil Code Section 1542, and any rights they may have to invoke the
provisions of that statute now or in the future with respect to the Claims being
released pursuant to this Section 8. In connection with the foregoing waiver and
relinquishment, each Borrower and each other Loan Party (by its execution and
delivery of the attached Consent and Reaffirmation) acknowledges that they are
aware that they or their attorneys or others may hereafter discover claims or
facts in addition to or different from those which the parties now know or
believe to exist with respect to the subject matter of the Claims being released
hereunder, but that it is nevertheless the intention of each Borrower and each
other Loan Party (by its execution and delivery of the attached Consent and
Reaffirmation) to fully, finally and forever settle, release, waive and
discharge all of the Claims which are being released pursuant to this Section 8.
The release given herein shall remain in effect as a full and complete general
release, notwithstanding the discovery or existence of any such additional or
different claims or facts.


(c)Each Borrower and each other Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation) understands, acknowledges and agrees that
the release set forth above may be pleaded as a full and complete defense and
may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.


(d)Each Borrower and each other Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation) agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.


[Remainder of page intentionally left blank; signature pages follow.]








































5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.




   
REG SERVICES GROUP, LLC,
   
an Iowa limited liability company
 
 
 
 
 
 
 
By:
/s/ Todd Robinson
   
Name:
Todd Robinson
   
Title:
Treasurer



   
REG MARKETING & LOGISTICS GROUP, LLC,
   
an Iowa limited liability company
 
 
 
 
 
 
 
By:
/s/ Todd Robinson
   
Name:
Todd Robinson
   
Title:
Treasurer



































































6

--------------------------------------------------------------------------------













   
WELLS FARGO CAPITAL FINANCE, LLC,
   
a Delaware limited liability company, as Agent and as a Lender
 
 
 
 
 
 
 
By:
/s/ Barry Felker
   
Name:
Barry Felker
   
Title:
Authorized Signatory



























































































7

--------------------------------------------------------------------------------













   
FIFTH THIRD BANK, as a Lender
   
a Delaware limited liability company, as Agent and as a Lender
 
 
 
 
 
 
 
By:
/s/ Patrick Lingrosso
   
Name:
Patrick Lingrosso
   
Title:
Vice President



























































































8

--------------------------------------------------------------------------------









Schedule C-1


Commitments




 
During the Specified 2019 Period
After the Specified 2019 Period
Lender
Revolver Commitment and Total Commitment if no Commitment Increase Notice or BTC
Commitment Increase Notice is delivered




Revolver Commitment and Total Commitment if a Commitment Increase Notice is
delivered*




Revolver Commitment and Total Commitment for if a BTC Commitment Increase Notice
is delivered*
Revolver Commitment and Total Commitment
Wells Fargo Capital Finance, LLC
$75,000,000
$87,500,000
$100,000,000
$75,000,000
Fifth Third Bank
$75,000,000
$87,500,000
$100,000,000
$75,000,000
All Lenders
$150,000,000
$175,000,000
$200,000,000
$150,000,000





















































                                                           
* Commencing one Business Day after such notice is received.


9

--------------------------------------------------------------------------------









CONSENT AND REAFFIRMATION


Renewable Energy Group, Inc., a Delaware corporation ("Parent"), as a Guarantor,
REG Houston, LLC, a Texas limited Liability company, as a Plant Loan Party, REG
Geismar, LLC, a Delaware limited liability company, as a Plant Loan Party, REG
Albert Lea, LLC, an Iowa limited liability company, as a Plant Loan Party, REG
New Boston, LLC, an Iowa limited liability company, as a Plant Loan Party, and
REG Seneca, LLC, an Iowa limited liability company, as a Plant Loan Party (each
of the foregoing, a "Loan Party") hereby (i) acknowledges receipt of a copy of
the foregoing Amendment No. 13 to Credit Agreement (terms defined therein and
used, but not otherwise defined, herein shall have the meanings assigned to them
therein); (ii) consents to each Borrower's execution and delivery thereof; (iii)
agrees to be bound thereby, including Section 8 of the foregoing Amendment No.
13 to Credit Agreement; and; (iv) affirms that nothing contained therein shall
modify in any respect whatsoever any Loan Documents to which the undersigned is
a party and reaffirms that each such Loan Document is and shall continue to
remain in full force and effect (except as set forth in the foregoing Amendment
No. 13 to Credit Agreement). Although each Loan Party has been informed of the
matters set forth herein and has acknowledged and agreed to same, each Loan
Party understands that Agent and Lenders have no obligation to inform such Loan
Party of such matters in the future or to seek such Loan Party's acknowledgment
or agreement to future consents, amendments or waivers, and nothing herein shall
create such a duty.


[Remainder of page intentionally left blank; signature pages follow.]
































































10

--------------------------------------------------------------------------------









   
RENEWABLE ENERGY GROUP, INC.,
   
a Delaware corporation, as a Guarantor
 
 
 
 
 
 
 
By:
/s/ Todd Robinson
   
Name:
Todd Robinson
   
Title:
Treasurer



   
REG HOUSTON, LLC, a Texas limited liability
   
company, as a Plant Loan Party
 
 
 
 
 
 
 
By:
/s/ Todd Robinson
   
Name:
Todd Robinson
   
Title:
Treasurer



   
REG GEISMAR, LLC, a Delaware limited liability
   
company, as a Plant Loan Party
 
 
 
 
 
 
 
By:
/s/ Todd Robinson
   
Name:
Todd Robinson
   
Title:
Treasurer



   
REG ALBERT LEA, LLC, an Iowa limited liability
   
company, as a Plant Loan Party
 
 
 
 
 
 
 
By:
/s/ Todd Robinson
   
Name:
Todd Robinson
   
Title:
Treasurer



   
REG NEW BOSTON, LLC, an Iowa limited liability
   
company, as a Plant Loan Party
 
 
 
 
 
 
 
By:
/s/ Todd Robinson
   
Name:
Todd Robinson
   
Title:
Treasurer













11

--------------------------------------------------------------------------------









   
REG SENECA, LLC, an Iowa limited liability
   
company, as a Plant Loan Party
 
 
 
 
 
 
 
By:
/s/ Todd Robinson
   
Name:
Todd Robinson
   
Title:
Treasurer















12